DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. US 2018/0237244 (“Hashimoto”).
Regarding claims 1 and 15, Hashimoto disclosed an image forming apparatus comprising: 
a stacking unit (11) including a stack tray on which a sheet is to be stacked; 
a conveyance unit (21) configured to convey the sheet stacked on the stack tray; 
an image forming unit (54) configured to form an image on the sheet conveyed by the conveyance unit; 
a direct current (DC) brush motor (40) configured to lift and lower the stack tray in a vertical direction; 
a drive unit (41, 6) configured to drive the DC brush motor; 
a first detector (95) configured to detect a drive current flowing through a winding of the DC brush motor; a first determiner configured to determine a rotation amount of a 
 	Regarding claims 5 and 6, Hashimoto disclosed the stacking unit and the DC brush motor are connected by a gear, including a plurality of gears (paragraph 0039).  
	Regarding claim 7, Hashimoto disclosed a memory configured to store data indicating a relationship between the rotation amount of the DC brush motor and the residual amount of sheets stacked on the stack tray, wherein the second determiner determines the residual amount of sheets stacked on the stack tray based on the data stored in the memory and the rotation amount determined by the first determiner (see paragraphs 0109-0113).  
 	Regarding claims 8 and 9, Hashimoto disclosed the stack tray moves to a first position when the stacking unit is pulled out from the image forming apparatus, the first position is a bottom position of the stack tray (paragraph 0044).
   	Regarding claims 10 and 11, Hashimoto disclosed when the stacking unit is inserted into the image forming apparatus, the driving unit drives the DC brush motor such that the stack tray moves from the first position to a second position, the second position is a position where an uppermost sheet stacked on the stack tray is fed (see at least paragraph 0042).  

	Regarding claim 13, Hashimoto disclosed a second detector (9) configured to detect an uppermost sheet stacked on the stack tray, wherein, when the stacking unit is inserted into the image forming apparatus, the drive unit drives the DC brush motor until the uppermost sheet is detected by the second detector (paragraph 0062).
  	Regarding claim 14, Hashimoto disclosed the second determiner determines the residual amount of sheets stacked on the stack tray based on the rotation amount of the DC brush motor while the drive unit drives the DC brush motor (paragraph 0103).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-231735 (“JP ‘735”) in view of Afjei, et al. Sensorless Speed/Position Control of Brushed DC Motor, 2007 (“Afjei”).
 JP ‘735 disclosed an apparatus comprising: 

 	a conveyance unit (24) configured to convey the sheet stacked on the stack tray; 
	a direct current (DC) brush motor (26) configured to lift and lower the stack tray in a vertical direction; 
 	a drive unit (41) configured to drive the DC brush motor; 
 	a first detector configured to detect a drive current flowing through a winding of the DC brush motor (see abstract); 
	a [second] determiner configured to determine a residual amount of sheets stacked on the stack tray based on the rotation amount determined by a first sensing (see abstract), such that a memory is configured to store data indicating a relationship between the rotation amount of the DC brush motor and the residual amount of sheets stacked on the stack tray, wherein the second determiner determines the residual amount of sheets stacked on the stack tray based on the data stored in the memory and the rotation amount determined by the first sensing (see abstract).  
 	It is unclear whether JP ‘735 teaches determining rotation amounts of the rotor as claimed.  Afjei teaches a first determiner configured to determine a rotation amount of a rotor of the DC brush motor based on the number of times an absolute value of a current value of the drive current detected by the first detector changes from a value smaller than a threshold to a value greater than the threshold (see at least the section titled ‘The Sensorless Method’).  Afjei further teaches an extraction unit (a BP filter) configured to extract a signal in a predetermined frequency band from the drive current detected by the first detector, wherein the first determiner determines the rotation amount based on the signal after processing by the extraction unit is performed (see at 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of JP ‘735 and Afjei within an image forming apparatus having an image forming unit configured to form an image on the sheet conveyed by the conveyance unit, and determine the position of the motor in this sensorless arrangement.  This would save space needed to mount a sensor as well as ensure it would last longer in harsh environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658